MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Aug 30 2017, 5:33 am
court except for the purpose of establishing
                                                                             CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Suzy St. John                                            Curtis T. Hill, Jr.
Marion County Public Defender                            Attorney General of Indiana
Indianapolis, Indiana
                                                         Ellen H. Meilaender
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Heather Ryon,                                            August 30, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1609-CR-2079
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Allan Reid,
Appellee-Plaintiff.                                      Commissioner
                                                         Trial Court Cause No.
                                                         49G10-1603-CM-10220



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2079 | August 30, 2017           Page 1 of 17
[1]   Heather Ryon appeals her conviction for possession of paraphernalia as a class

      C misdemeanor. She raises one issue which we revise and restate as whether

      the court abused its discretion in admitting evidence of a search. We affirm.


                                      Facts and Procedural History

[2]   At 8:30 p.m. on March 15, 2016, Beech Grove Police Officer David Parker was

      conducting a routine patrol in his fully marked police car and full uniform when

      he conducted a traffic stop on a vehicle for no rear taillights. Officer Parker

      observed Ryon sitting in the rear passenger’s seat and asked her if she would be

      willing to identify herself, and she did. Officer Parker performed a check, found

      that Ryon had an active warrant, and decided to take her into custody. A

      backup officer arrived at the scene, and Ryon and the driver exited the vehicle,

      leaving an elderly female in the front passenger seat who, based upon Officer

      Parker’s observation “seemed like she would be fine just to stay in the vehicle.”

      Transcript at 8. Officer Parker placed Ryon and the driver in handcuffs.


[3]   Officer Parker approached the front passenger who claimed to be the owner of

      the vehicle and asked her if she cared if he briefly checked the vehicle for any

      contraband or weapons, and she said it was fine. Officer Parker saw the purse

      that had been on Ryon’s lap sitting on the rear seat, took the purse, brought it

      back to Ryon, and asked, “this is yours correct?” Id. Ryon answered

      affirmatively. Officer Parker asked Ryon, “would you like this to go to jail with

      you,” and Ryon said, “yes.” Id. at 49. Officer Parker searched the purse and

      found a black small “velvet-like cinch bag” which contained a glass pipe Officer

      Parker believed to be used to smoke narcotics. When Ryon saw the pipe, she
      Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2079 | August 30, 2017   Page 2 of 17
      “in kind of a startled or uh-oh type of look said, ‘oh, I didn’t even know that

      was in there, uh, that is just mine from some time ago. I don’t even use

      anymore.’” Id. at 50. Later testing indicated methamphetamine residue in the

      pipe.


[4]   On March 16, 2016, the State charged Ryon with possession of paraphernalia

      as a class C misdemeanor. On April 11, 2016, Ryon filed a motion to suppress

      her statements and any items discovered during the search. On June 13, 2016,

      the court held a hearing on the motion and the parties and the court questioned

      Officer Parker. Ryon’s counsel argued that the evidence should be suppressed

      under the Fourth Amendment of the United States Constitution and Article 1,

      Section 11 of the Indiana Constitution. The court took the matter under

      advisement.


[5]   On July 11, 2016, the court entered an order denying Ryon’s motion to

      suppress, and on August 15, 2016, a bench trial was held. During cross

      examination of Officer Parker, Ryon’s counsel asked him if Ryon told him that

      she wanted to take the purse with her to booking, to which he responded that

      Ryon did not explicitly state she wanted to take the purse and that “[a]t that

      time that I cuffed her she did not say ‘Officer, please get my purse.’” Id. at 27.

      After the State rested, Ryon testified that her boyfriend was driving his

      grandmother, that they retrieved quite a few items from storage, that a purse

      was on top of a “bunch of coats and stuff that was sitting beside” her, and that

      the purse Officer Parker retrieved was not her purse and came from storage. Id.

      at 44. She also testified that Officer Parker retrieved the purse after she was

      Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2079 | August 30, 2017   Page 3 of 17
      handcuffed and took it back to his car and that she did not tell him that it was

      her purse. On cross-examination, she testified that she did not give Officer

      Parker an identification card, she just verbally gave him her information, that

      she never claimed anything inside of the purse belonged to her, that she never

      wanted the purse to come with her to the jail, and that Officer Parker did not

      ask if she wanted the purse to go to the jail with her.


[6]   On rebuttal, the prosecutor asked Officer Parker what Ryon said about the

      items inside of the purse, and defense counsel objected and argued that it was

      redundant and that Officer Parker already testified to this. The court overruled

      the objection, and Officer Parker answered: “Well, I had reached into the car

      and grabbed the purse out then I asked Ms. Ryon, ‘is this your purse; would

      you like it to go to the jail with you’ as courtesy more than anything because

      that is common for a female arrestee to want her purse to go with her.” Id. at

      49. Officer Parker also testified that he showed the purse to Ryon and that “I

      said, ‘is this yours’, she said ‘yes’, then I said, ‘would you like this to go to jail

      with you’ and she said, ‘yes’.” Id. He also stated that he placed the purse on

      the hood of his car where it was in bright light, searched it, and located the

      cinch bag.


[7]   The court found Ryon guilty and sentenced her to sixty days with fifty-six days

      suspended and 365 days probation.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2079 | August 30, 2017   Page 4 of 17
                                                   Discussion

[8]    The issue is whether the trial court abused its discretion in admitting evidence

       of the search. The admission and exclusion of evidence falls within the sound

       discretion of the trial court, and we review the admission of evidence only for

       an abuse of discretion. Wilson v. State, 765 N.E.2d 1265, 1272 (Ind. 2002). An

       abuse of discretion occurs “where the decision is clearly against the logic and

       effect of the facts and circumstances.” Smith v. State, 754 N.E.2d 502, 504 (Ind.

       2001). Even if the trial court’s decision was an abuse of discretion, we will not

       reverse if the admission constituted harmless error. Fox v. State, 717 N.E.2d

       957, 966 (Ind. Ct. App. 1999), reh’g denied, trans. denied. “[T]he ultimate

       determination of the constitutionality of a search or seizure is a question of law

       that we consider de novo.” Carpenter v. State, 18 N.E.3d 998, 1001 (Ind. 2014).


[9]    In ruling on admissibility following the denial of a motion to suppress, the trial

       court considers the foundational evidence presented at trial. Id. If the

       foundational evidence at trial is not the same as that presented at the

       suppression hearing, the trial court must make its decision based upon trial

       evidence and may consider hearing evidence only if it does not conflict with

       trial evidence. Guilmette v. State, 14 N.E.3d 38, 40 n.1 (Ind. 2014).


[10]   Ryon raises arguments under: (A) the Fourth Amendment of the United States

       Constitution; and (B) Article 1, Section 11 of the Indiana Constitution.


       A. Fourth Amendment




       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2079 | August 30, 2017   Page 5 of 17
[11]   Ryon argues that the search of her purse was unreasonable under the Fourth

       Amendment because it did not fall within one of the exceptions to the warrant

       requirement, and that the search was not consensual because the grandmother’s

       consent to a search of her car did not authorize Officer Parker to search Ryon’s

       purse on the backseat. She asserts that her agreement that her purse be

       transported to jail was not knowing and voluntary consent to Officer Parker’s

       rummaging through it at the scene and that her authorization limited Officer

       Parker to being a courier for her purse. She also argues that the search was not

       reasonable as a search incident to arrest because she was away from the vehicle

       and secured in handcuffs, they were not in a high crime area, no one behaved

       suspiciously, and the purse presented no concerns for safety. She contends that

       there is no evidence the search was performed according to established

       departmental inventory procedures, and that applying the inevitable discovery

       exception would swallow the rule that inventory searches must be done

       according to established departmental policy and procedures.


[12]   The State asserts that Ryon lacks standing to litigate a challenge to a search of

       the purse because she testified to facts disavowing any expectation of privacy in

       the purse. It contends that it did not waive this argument because it never had

       an opportunity to raise this argument in the trial court because Ryon had not

       disavowed her ownership of the purse at the time of the suppression hearing or

       when she renewed her suppression objection at trial. Its positon is that Officer

       Parker lawfully searched Ryon’s purse incident to her arrest, and that if a

       person is in actual possession of an item such as a purse at or immediately


       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2079 | August 30, 2017   Page 6 of 17
       preceding the time of her arrest, this container is part of her person for purposes

       of the search, just as her outer clothing is, and it therefore falls under United

       States v. Robinson, 414 U.S. 218 (1973), and may be searched based solely on the

       fact of the arrest, without needing any particularized concern for officer safety

       or evidence preservation. The State further asserts that the search would still be

       valid even if it was governed by Arizona v. Gant, 556 U.S. 332 (2009), because

       Gant’s officer-safety justification requiring the container in the vehicle to be

       within reach and accessible is still satisfied when there are other unsecured

       persons remaining in the vehicle who could reach the container and pose a

       threat to the officer. Finally, the State argues that the pipe in Ryon’s purse

       inevitably would have been discovered when she was processed at the jail.


[13]   To the extent the State asserts that Ryon does not have standing to challenge

       the search, we note that while Ryon did not testify that the purse did not belong

       to her until after the State had rested, the State set forth rebuttal testimony from

       Officer Parker, and the prosecutor made arguments, but never asserted that

       Ryon lacked standing to contest the search. Accordingly, we will examine the

       propriety of Officer Parker’s search of the purse. See Tumblin v. State, 736

       N.E.2d 317, 320-321 (Ind. Ct. App. 2000) (holding that the State did not

       challenge the defendant’s standing at the suppression hearing and trial and had

       waived the argument and noting that where the prosecution has failed to make

       any trial court challenge to standing, the government may not raise the issue for

       the first time on appeal and that, in resolving a claim of unlawful search and




       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2079 | August 30, 2017   Page 7 of 17
       seizure, an appellate court should not invoke a lack of standing sua sponte)

       (citing Everroad v. State, 590 N.E.2d 567, 569 (Ind. 1992)), trans. denied.


[14]   The Fourth Amendment to the United States Constitution provides, in

       pertinent part: “[t]he right of people to be secure in their persons, houses,

       papers, and effects, against unreasonable searches and seizures, shall not be

       violated . . . .” U.S. CONST. amend. IV. If the search is conducted without a

       warrant, the State bears the burden to show that one of the well-delineated

       exceptions to the warrant requirement applies. M.O. v. State, 63 N.E.3d 329,

       331 (Ind. 2016).


[15]   We begin with a review of cases from the United States Supreme Court. In

       Riley v. California, 134 S. Ct. 2473, 2482, (2014), the Court stated that “[a]s the

       text makes clear, ‘the ultimate touchstone of the Fourth Amendment is

       “reasonableness.”’” (quoting Brigham City v. Stuart, 547 U.S. 398, 403, 126 S.

       Ct. 1943 (2006)). The Court addressed whether the police may, without a

       warrant, search digital information on a cell phone seized from an individual

       who had been arrested, and reviewed three related precedents that set forth the

       rules governing searches incident to arrest. 134 S. Ct. at 2483-2484.

       Specifically, the Court stated:


               The first, Chimel v. California, 395 U.S. 752, 89 S.Ct. 2034, 23
               L.Ed.2d 685 (1969), laid the groundwork for most of the existing
               search incident to arrest doctrine. Police officers in that case
               arrested Chimel inside his home and proceeded to search his
               entire three-bedroom house, including the attic and garage. In



       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2079 | August 30, 2017   Page 8 of 17
        particular rooms, they also looked through the contents of
        drawers. Id., at 753-754, 89 S. Ct. 2034.


        The Court crafted the following rule for assessing the
        reasonableness of a search incident to arrest:


                “When an arrest is made, it is reasonable for the arresting
                officer to search the person arrested in order to remove any
                weapons that the latter might seek to use in order to resist
                arrest or effect his escape. Otherwise, the officer’s safety
                might well be endangered, and the arrest itself frustrated.
                In addition, it is entirely reasonable for the arresting officer
                to search for and seize any evidence on the arrestee’s
                person in order to prevent its concealment or destruction. .
                . . There is ample justification, therefore, for a search of
                the arrestee’s person and the area ‘within his immediate
                control’—construing that phrase to mean the area from
                within which he might gain possession of a weapon or
                destructible evidence.” Id., at 762-763, 89 S. Ct. 2034.


        The extensive warrantless search of Chimel’s home did not fit
        within this exception, because it was not needed to protect officer
        safety or to preserve evidence. Id., at 763, 768, 89 S. Ct. 2034.


        Four years later, in United States v. Robinson, 414 U.S. 218, 94 S.
        Ct. 467, 38 L.Ed.2d 427 (1973), the Court applied the Chimel
        analysis in the context of a search of the arrestee’s person. A
        police officer had arrested Robinson for driving with a revoked
        license. The officer conducted a patdown search and felt an
        object that he could not identify in Robinson’s coat pocket. He
        removed the object, which turned out to be a crumpled cigarette
        package, and opened it. Inside were 14 capsules of heroin. Id.,
        at 220, 223, 89 S. Ct. 2034.




Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2079 | August 30, 2017   Page 9 of 17
        The Court of Appeals concluded that the search was
        unreasonable because Robinson was unlikely to have evidence of
        the crime of arrest on his person, and because it believed that
        extracting the cigarette package and opening it could not be
        justified as part of a protective search for weapons. This Court
        reversed, rejecting the notion that “case-by-case adjudication”
        was required to determine “whether or not there was present one
        of the reasons supporting the authority for a search of the person
        incident to a lawful arrest.” Id., at 235, 89 S. Ct. 2034. As the
        Court explained, “[t]he authority to search the person incident to
        a lawful custodial arrest, while based upon the need to disarm
        and to discover evidence, does not depend on what a court may
        later decide was the probability in a particular arrest situation
        that weapons or evidence would in fact be found upon the person
        of the suspect.” Ibid. Instead, a “custodial arrest of a suspect
        based on probable cause is a reasonable intrusion under the
        Fourth Amendment; that intrusion being lawful, a search
        incident to the arrest requires no additional justification.” Ibid.


        The Court thus concluded that the search of Robinson was
        reasonable even though there was no concern about the loss of
        evidence, and the arresting officer had no specific concern that
        Robinson might be armed. Id., at 236, 89 S. Ct. 2034. In doing
        so, the Court did not draw a line between a search of Robinson’s
        person and a further examination of the cigarette pack found
        during that search. It merely noted that, “[h]aving in the course
        of a lawful search come upon the crumpled package of cigarettes,
        [the officer] was entitled to inspect it.” Ibid. A few years later,
        the Court clarified that this exception was limited to “personal
        property . . . immediately associated with the person of the
        arrestee.” United States v. Chadwick, 433 U.S. 1, 15, 97 S. Ct.
        2476, 53 L.Ed.2d 538 (1977) (200-pound, locked footlocker could
        not be searched incident to arrest), abrogated on other grounds by
        California v. Acevedo, 500 U.S. 565, 111 S. Ct. 1982, 114 L.Ed.2d
        619 (1991).


Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2079 | August 30, 2017   Page 10 of 17
               The search incident to arrest trilogy concludes with [Arizona v.
               Gant, 556 U.S. 332, 129 S. Ct. 1710 (2009)], which analyzed
               searches of an arrestee’s vehicle. Gant, like Robinson, recognized
               that the Chimel concerns for officer safety and evidence
               preservation underlie the search incident to arrest exception. See
               556 U.S., at 338, 129 S.Ct. 1710. As a result, the Court
               concluded that Chimel could authorize police to search a vehicle
               “only when the arrestee is unsecured and within reaching
               distance of the passenger compartment at the time of the search.”
               556 U.S., at 343, 129 S. Ct. 1710. Gant added, however, an
               independent exception for a warrantless search of a vehicle’s
               passenger compartment “when it is ‘reasonable to believe
               evidence relevant to the crime of arrest might be found in the
               vehicle.’” Ibid. (quoting Thornton v. United States, 541 U.S. 615,
               632, 124 S. Ct. 2127, 158 L.Ed.2d 905 (2004) (Scalia, J.,
               concurring in judgment)). That exception stems not from Chimel,
               the Court explained, but from “circumstances unique to the
               vehicle context.” 556 U.S., at 343, 129 S. Ct. 1710.


       Riley, 134 S. Ct. at 2483-2484. The Court held that “[m]odern cell phones, as a

       category, implicate privacy concerns far beyond those implicated by the search

       of a cigarette pack, a wallet, or a purse.” Id. at 2488-2489.


[16]   We next review Garcia v. State, 47 N.E.3d 1196 (Ind. 2016), a recent decision in

       which the Indiana Supreme Court discussed the search incident to arrest

       exception. The Court held that the opening of a pill container during the course

       of a pat-down search incident to arrest constituted a reasonable search. Garcia,

       47 N.E.3d at 1197. The Indiana Supreme Court stated:


               We continue to be persuaded by Robinson regarding the degree of
               suspicion necessary to conduct a search incident to arrest. The
               United States Supreme Court set out a clear standard in Robinson.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2079 | August 30, 2017   Page 11 of 17
                “A custodial arrest of a suspect based on probable cause is a
                reasonable intrusion . . . that intrusion being lawful, a search
                incident to the arrest requires no additional justification.” 414
                U.S. at 235, 94 S. Ct. 467. We similarly conclude that it is “the
                lawful arrest which establishes the authority to search.” Id.


       Id. at 1200.


[17]   The record reveals that Officer Parker obtained permission to search the interior

       of the vehicle by the owner, and Ryon made movements related to the purse

       prior to exiting the vehicle. Officer Parker testified that Ryon’s movements

       “she made are like touching the purse or, just like my wife, her purse will be

       beside her and she will often pat it just to kind confirm that it is there or as you

       rest your hands its touching it. So, the movements that touched it.” Transcript

       at 39. He also testified that the purse had been seated “just about her lap or

       touching her leg that she’d been getting into and fumbling when I was talking

       with her.” Id. at 24. Ryon admitted the purse belonged to her and requested

       that it be transported to the jail with her. Under these circumstances, we

       conclude that the purse was immediately associated with Ryon, and the search

       was reasonable under the circumstances and did not violate Ryon’s rights under

       the Fourth Amendment.1




       1
        Ryon cites Anderson v. State, 64 N.E.3d 903 (Ind. Ct. App. 2016). In that case, we held that the search of the
       defendant’s jacket which was left in a car by the defendant and sole occupant of the car was unconstitutional
       because the police unlawfully entered the passenger compartment of the defendant’s car to access the jacket.
       64 N.E.3d at 906. Unlike Anderson, the owner of the vehicle consented to a search of the vehicle, Ryon
       indicated that the purse belonged to her, and she requested that the purse be transported to jail with her.
       Thus, we find Anderson distinguishable.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2079 | August 30, 2017           Page 12 of 17
[18]   Further, under the Fourth Amendment, “the inevitable discovery exception to

       the exclusionary rule permits the introduction of evidence that eventually

       would have been located had there been no error.” Shultz v. State, 742 N.E.2d

       961, 965 (Ind. Ct. App. 2001) (quotations and citations omitted), reh’g denied,

       trans. denied. Given Ryon’s request for Officer Parker to transport her purse to

       the jail with her, we conclude that the officer inevitably would have discovered

       the glass pipe. Thus, under the Fourth Amendment, the pipe would have been

       admissible because it eventually would have been located even assuming that

       Officer Parker’s search of the purse at the scene was improper. See Nix v.

       Williams, 467 U.S. 431, 444 (1984).


       B. Indiana Constitution


[19]   Ryon argues that the search of the purse was unreasonable under Article 1,

       Section 11 of the Indiana Constitution. She contends that, even assuming her




       The State notes that it found two Indiana cases in which searches of purses were found improper and cites
       Bradford v. State, 401 N.E.2d 77 (Ind. Ct. App. 1980), and Johnson v. State, 413 N.E.2d 335 (Ind. Ct. App.
       1980), but argues that those cases are not instructive. In Bradford, the trooper that ultimately searched a purse
       arrived ten or fifteen minutes after Bradford left the vehicle to stand in front of it and there was no indication
       that the purse belonged to Bradford other than the fact the purse was removed from the automobile in which
       Bradford had been sitting. See Bradford, 401 N.E.2d at 78. Similarly, in Johnson, some ten or fifteen minutes
       after Johnson was placed under arrest, handcuffed, and placed in the police car, police searched a purse and
       discovered the handgun. See Johnson, 413 N.E.2d at 336. We also observe that both Bradford and Johnson
       relied upon Arkansas v. Sanders, 442 U.S. 753, 99 S. Ct. 2586 (1979). See Bradford, 401 N.E.2d at 79; Johnson,
       413 N.E.2d at 336. The Court in Sanders noted that it was not considering the constitutionality of searches of
       the luggage at issue incident to the arrest of its possessor. Sanders, 442 U.S. at 763 n.11, 99 S. Ct. at 2593
       n.11, abrogated by California v. Acevedo, 500 U.S. 565, 111 S. Ct. 1982 (1991). Further, those cases did not
       involve an owner of the vehicle consenting to a search of the vehicle, the defendant indicating that the purse
       belonged to her, or the defendant’s request that the purse be transported to jail with her. Thus, we find those
       cases distinguishable. See Chambers v. State, 422 N.E.2d 1198 (Ind. 1981) (distinguishing Bradford and Johnson
       and observing that those cases more nearly paralleled the case of United States v. Chadwick, 433 U.S. 1, 97 S.
       Ct. 2476 (1977), in which a footlocker was seized when the defendant was arrested and one and one-half
       hours after the arrest the police opened the footlocker without either a warrant or the permission of the
       defendant).

       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2079 | August 30, 2017              Page 13 of 17
       statement could be viewed as an intelligent relinquishment of her right to keep

       its contents private, the consent would still be invalid under Pirtle v. State, 263

       Ind. 16, 323 N.E.2d 634 (1975), because Article 1, Section 11 of the Indiana

       Constitution requires a person in custody to explicitly waive the right to consult

       with counsel before giving a valid consent to a search. The State asserts that the

       search did not violate Article 1, Section 11 of the Indiana Constitution and

       points to Garcia v. State, 47 N.E.3d 1196 (Ind. 2016).


[20]   Article 1, Section 11 of the Indiana Constitution provides:

               The right of the people to be secure in their persons, houses,
               papers, and effects, against unreasonable search or seizure, shall
               not be violated; and no warrant shall issue, but upon probable
               cause, supported by oath or affirmation, and particularly
               describing the place to be searched, and the person or thing to be
               seized.


[21]   Although its text mirrors the federal Fourth Amendment, we interpret Article 1,

       Section 11 of our Indiana Constitution separately and independently. Robinson

       v. State, 5 N.E.3d 362, 368 (Ind. 2014). “When a defendant raises a Section 11

       claim, the State must show the police conduct ‘was reasonable under the

       totality of the circumstances.’” Id. (quoting State v. Washington, 898 N.E.2d

       1200, 1205-1206 (Ind. 2008), reh’g denied). Generally, “[w]e consider three

       factors when evaluating reasonableness: ‘1) the degree of concern, suspicion, or

       knowledge that a violation has occurred, 2) the degree of intrusion the method

       of the search or seizure imposes on the citizen’s ordinary activities, and 3) the



       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2079 | August 30, 2017   Page 14 of 17
       extent of law enforcement needs.’” Id. (quoting Litchfield v. State, 824 N.E.2d

       356, 361 (Ind. 2005)).2


[22]   Applying the factors articulated in Litchfield, we first consider “the degree of

       concern, suspicion, or knowledge that a violation has occurred.” Litchfield, 824

       N.E.2d at 361. In analyzing this factor, the Indiana Supreme Court has

       recently held that it had “previously recognized that ‘once a lawful arrest has

       been made, authorities may conduct a “full search” of the arrestee for weapons

       or concealed evidence. No additional probable cause for the search is required,

       and the search incident to arrest may “involve a relatively extensive exploration

       of the person.”’” Garcia, 47 N.E.3d at 1200 (quoting Edwards v. State, 759

       N.E.2d 626, 629 (Ind. 2001) (citing Robinson, 414 U.S. at 227, 235, 94 S. Ct.

       467) (internal quotation and citation omitted)). The record reveals and Ryon

       does not dispute that she had an arrest warrant.


[23]   Regarding the degree of intrusion, we note that the elderly woman consented to

       a search of the vehicle. With respect to the purse, we note that the Indiana

       Supreme Court has stated that “society accepts as objectively reasonable that

       persons have a legitimate expectation of privacy in their purses and other closed




       2
         We note that the inevitable discovery exception has not been adopted as a matter of Indiana constitutional
       law. Ammons v. State, 770 N.E.2d 927, 935 (Ind. Ct. App. 2002), trans. denied. The Indiana Supreme Court
       has held that “our state constitution mandates that the evidence found as a result of [an unconstitutional]
       search be suppressed.” Brown v. State, 653 N.E.2d 77, 80 (Ind. 1995). See also Grier v. State, 868 N.E.2d 443,
       445 (Ind. 2007) (“Evidence obtained as a result of an unconstitutional search must be suppressed.”). See also
       Gyamfi v. State, 15 N.E.3d 1131, 1138 (Ind. Ct. App. 2014) (declining to adopt the inevitable discovery rule as
       part of Indiana constitutional law in light of the Indiana Supreme Court’s firm language in Brown), reh’g
       denied; Ammons, 770 N.E.2d at 935.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2079 | August 30, 2017           Page 15 of 17
       containers that normally hold highly personal items.” Krise v. State, 746 N.E.2d

       957, 970 (Ind. 2001). Here, Officer Parker testified that he asked Ryon if the

       purse belonged to her, that she responded affirmatively, that he asked her if she

       wanted the purse to go to jail with her, and that she said yes. Officer Parker

       testified that he “gathered her purse to send it to jail with her as her personally

       [sic] property.” Transcript at 25. Given that she was already being placed

       under arrest and requested that the purse be transported to jail with her, the

       brief delay to search the purse would have had little to no additional impact on

       Ryon’s ordinary activities and we cannot say that the degree of intrusion was

       high.


[24]   With respect to the extent of law enforcement needs, Officer Parker testified

       that Ryon indicated that she wanted her purse to go to jail with her. In Garcia,

       the Indiana Supreme Court held:


               When the pill container was discovered on Garcia’s person, it is
               insignificant that Officer Robinett acknowledged that the
               container could contain legal or illegal substances or that he did
               not subjectively view Garcia or the container as dangerous.
               First, we have continually reiterated that “[a] search incident to a
               valid arrest is lawful regardless of what it reveals.” Farrie [v.
               State], [255 Ind. 681, 683, 266 N.E.2d 212, 214 (1971)]. Second,
               the objective reasonableness of the search is controlling, not
               Officer Robinett’s subjective views. Even under a brief stop and
               frisk, it is well established that the reasonableness of an officer’s
               suspicion turns upon whether “the totality of the circumstances
               presented a particularized and objective basis for the officer’s belief
               . . . .” State v. Keck, 4 N.E.3d 1180, 1184 (Ind. 2014) (internal
               citation and quotation omitted) (emphasis added). Under an
               objective standard, we agree that “unknown physical objects may

       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2079 | August 30, 2017   Page 16 of 17
               always pose risks, no matter how slight, during the tense
               atmosphere of a custodial arrest.” Riley v. California, ––– U.S. ––
               ––, 134 S. Ct. 2473, 2485, 189 L.Ed.2d 430 (2014). In fact, these
               risks continue to some extent into the ensuing time thereafter the
               arrest. For example, a risk may still exist while police are
               transporting an arrestee to a secure location and during booking
               of that individual at the police station. See Chambers v. State, 422
               N.E.2d 1198, 1203 (Ind. 1981) (upholding the validity of a search
               incident to arrest, regardless of the fact that the search did not
               occur at the exact time and place of the arrest, but occurred once
               the police arrived at the police station with the defendant.)


       47 N.E.3d at 1203. The Court also stated: “we see no basis in the present

       circumstances why an independent warrant should be required to search an

       item already lawfully seized.” Id. The Court further stated: “When taking an

       individual into custody, officer safety is a primary concern. Small and

       seemingly innocuous items have the potential to pose a threat. We see no

       reason to delay the officer’s ability to inspect such items once they have already

       been lawfully seized.” Id. This factor weighs in favor of the State.

[25]   Under the totality of the circumstances, we conclude that the search of the

       purse was reasonable and did not violate Ryon’s rights under Article 1, Section

       11 of the Indiana Constitution.

                                                   Conclusion
[26]   For the foregoing reasons, we affirm Ryon’s conviction for possession of

       paraphernalia as a class C misdemeanor.

[27]   Affirmed.

       May, J., and Pyle, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1609-CR-2079 | August 30, 2017   Page 17 of 17